DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 10/10/2019 and 01/16/2020 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
a method for determining electrical characteristics of a transistor, comprising: 
determining mobility characteristics of carriers in channels of the transistor at a transistor operating temperature condition; and 
determining electrical characteristics of the transistor, based on the mobility characteristics of the carriers, semiconductor material properties of the transistor, and structural features of the transistor.
and thus grouped as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. 

These judicial exceptions are not integrated into a practical application because the additional elements, the data gathering step, (claim 17) “input module configured to receive an input of parameters” are mere data gathering that do not add a meaningful limitation to the method as they are insignificant extra-solution activity. Furthermore, the additional elements (claim 17) the “processor configured to…” are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than using a computer as a tool to perform an abstract idea. All of which are considered not indicative of integration into a practical application (see “Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column).

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements 
Dependent claims 2- 20 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not directed to an abstract idea as they are directed mathematical concepts and/or mental processes and do not add significantly more to the abstract idea.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory matter. 
Claim 16 is drawn to a “computer readable medium”. The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.
The Examiner suggests that Applicant amends the claims as follows: “non-transitory computer readable medium containing computer instructions stored therein for causing a computer processor to perform steps of”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillard [US Patent Application Publication 2005/0095728 A1].
Regarding claim 1, Hillard teaches a method for determining electrical characteristics of a transistor, comprising: 
determining mobility characteristics of carriers in channels of the transistor (determine the carrier mobility - 0034) at a transistor operating temperature condition (state of thermal and electrical equilibrium - 0052); and 
determining electrical characteristics of the transistor, based on the mobility characteristics of the carriers, semiconductor material properties of the transistor, and structural features of the transistor (characteristics of SOI wafer - 0029).

Regarding claim 2, Hillard teaches determining mobility characteristics of carriers in channels of the transistor at a transistor operating temperature condition comprises: determining a static carrier mobility ratio in the transistor based on material properties of the transistor under the transistor operating temperature condition; and determining a field effect mobility ratio of the carriers based on the static carrier mobility ratio and an activation energy of material of the transistor (0029, carrier mobility - 0034-0037).

Regarding claim 4, Hillard teaches determining mobility characteristics of carriers in channels of the transistor at a transistor operating temperature condition comprises: determining a distribution of trap states within an energy gap in semiconductor material of the transistor at the transistor operating temperature condition; and determining a carrier concentration in channels of the transistor based on the distribution of trap states within the energy gap (trap density – 0029, 0033).

Regarding claim 7, Hillard teaches determining electrical characteristics of the transistor based on the mobility characteristics of the carriers, semiconductor material properties of the transistor, and structural features of the transistor comprises: determining an electric field distribution of the transistor perpendicular to a channel direction according to the carrier concentration; and determining a surface charge distribution in channels of the transistor according to the electric field distribution of the transistor perpendicular to the channel direction (0029, 0034-0037, 0043).

(0021, 0023, 0028).

Regarding claim 15, Hillard teaches the transistor is a coplanar thin film transistor (0021, 0023, 0028).

Regarding claim 16, Hillard teaches a computer-readable storage medium having stored thereon instructions that, when executed by a computer, cause a computer to perform the method of claim (apparatus, measuring means – 0027).

Regarding claim 17, Hillard teaches an apparatus for determining electrical characteristics of a transistor (apparatus 2, figure 1, - 0021), the apparatus comprising: an input module configured to receive an input of parameters for determining electrical characteristics of the transistor, wherein the parameters including semiconductor material properties of the transistor, structural features of the transistor, and a temperature; a memory having stored thereon processor-readable instructions; a processor configured to, when executing the instructions, cause the apparatus to perform the method of claim 1 and obtain a determination result of electrical characteristics of the transistor; and an output module configured to output the determination result of electrical characteristics of the transistor.

Regarding claim 18, Hillard teaches determining mobility characteristics of carriers in channels of the transistor at a transistor operating temperature condition (trap density – 0029, 0033).

Regarding claim 19, Hillard teaches determining mobility characteristics of carriers in channels of the transistor at a transistor operating temperature condition comprises: determining a distribution of trap states within an energy gap in semiconductor material of the transistor at the transistor operating temperature condition; and determining a carrier concentration in channels of the transistor based on the distribution of trap states within the energy gap (trap density – 0029, 0033).

Regarding claim 20, Hillard teaches determining electrical characteristics of the transistor based on the mobility characteristics of the carriers, semiconductor material properties of the transistor, and structural features of the transistor comprises: determining an electric field distribution of the transistor perpendicular to a channel direction according to the carrier concentration; and determining a surface charge distribution in channels of the transistor according to the electric field distribution of the transistor perpendicular to the channel direction (0029, 0034-0037, 0043).

Allowable Subject Matter
Claims 3, 5, 6 and 8-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoon et al. (US Patent Application Publication 2006/0261840 A1) discloses a system and method for determining channel mobility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862